Title: [Diary entry: 3 February 1785]
From: Washington, George
To: 

Thursday 3d. Mercury this morning at 22 at Noon  and at Night 28. Wind at No. West all day but it did not blow hard—clear & cold. Mr. Benja. Dulany came here to Dinner & returned afterwards. We concluded a bargain which has been long in agitation for the Exchange of his Land in this Neck which he & his wife have the reversion of for the tract I bought of Messrs. Adam Dow & McIver on Hunting Creek. The Exchange is simply Tract for Tract—but as he cannot put me in possession of his, Mrs. French his wife’s mother having her life in it he is to pay me, during that period—or until she shall relinquish her right therein, and the full & absolute possession is vested in me—the same annual rent I now receive from Mr. Dow—viz. One hundd. and twenty pounds Virga. Curry. Writings & conveyances to this effect to be drawn by Mr. Charles Lee—Who from both is to be furnished with the necessary Papers.